Citation Nr: 1624471	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2014.  A transcript of the hearing has been associated with the claims file. 

Following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The case was before the Board in March 2015.  At that time, the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2016 joint motion for remand (JMR), the Court vacated the Board's decision to deny entitlement to an initial disability rating in excess of 50 percent for PTSD and remanded the matter for compliance with the terms of the JMR.

In March 2015, the Board also remanded the issue of entitlement to a TDIU for further preliminary notice and evidentiary development needed to resolve the issue.  As this issue has not been readjudicated by the AOJ, the matter is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a February 2016 Order of the Court vacated the Board's decision denying entitlement to an initial disability rating in excess of 50 percent for PTSD. The JMR reported that the Board must ensure compliance with VA's duty to assist.  More specifically, the Court remanded the claim, instructing the Board to obtain VA treatment records dated since February 2012, which is the last dated VA treatment record currently associated with the Veteran's electronic file.  During his February 2014 Board hearing, the Veteran reported that he had received treatment in March or April 2013.  More recently, a VA record dated in December 2015 revealed that the Veteran had been hospitalized due to his PTSD and on March 2016 VA Form 21-4138, Statement in Support of Claim, he reported that he received treatment at Tomah VA Medical Center (VAMC) from December 2015 through February 2016.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2012 to the present before the issues are decided on the merits. Bell v. Derwinski, 2 Vet. App. 611 (1992).

The JMR also concluded that the Board did not provide an adequate statement of reasons or bases with regard to the issue of whether Appellant is entitled to an initial disability evaluation in excess of 50% for his service-connected PTSD.  In this discussion, the Court reported that the Board must re-evaluate whether the Appellant has only PTSD or multiple conditions, the symptoms associated with the Appellant's PTSD, and the appropriate rating for the Appellant's PTSD.  Here, a January 2012 VA examiner found that the Veteran's most appropriate diagnosis was PTSD, while a December 2013 private psychologist found that the Veteran suffered from multiple psychiatric conditions.  The Board is precluded from differentiating between symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD, with the VA examiner identifying what symptomatology is related to the service-connected PTSD and what is related to any non-service-connected psychiatric disorder, if such disability is found.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disorder that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file, including treatment records from Tomah VA Medical Center dated from February 2012 to the present.  Any negative response should be in writing and associated with the claims file. 

2. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disorder and the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's psychiatric disorder, the RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file should be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner should be performed, and all findings set forth in detail. 

It is requested that the VA examiner indicate the nature, frequency, and severity of all current manifestations attributable to the Veteran's service-connected PTSD.

The findings of the examiner should address the extent of social and occupational impairment attributable to the Veteran's PTSD, to include an opinion as to whether he is considered to have occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment due to PTSD.  

The examiner also should address whether the Veteran has any psychiatric disorder in addition to PTSD, which disorder should be identified, together with any symptoms associated with it.  If it is not possible to differentiate the symptoms of one disability from another, that should be indicated.  

The examiner must provide a complete rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

4.  Next, readjudicate the remanded matter with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




